Citation Nr: 1518060	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  07-20 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for an anxiety disorder with social phobia prior to March 5, 2013, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Los Angeles, California Regional Office (RO) that increased the rating for the Veteran's service-connected anxiety disorder from 30 percent to 50 percent, effective February 7, 2006, and a March 2013 rating decision by the Phoenix, Arizona RO that increased the disability rating from 50 to 70 percent disabling effective March 5, 2013. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire appeal period, the Veteran's anxiety disorder was manifested by near constant anxiety attacks, depression, panic attacks, suicidal thoughts, inability to maintain employment, and social isolation, with an assigned Global Assessment of Functioning (GAF) score of 50-70, but without evidence of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Anxiety disorder with social phobia is 70 percent disabling prior to March 5, 2013.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).

2.  The criteria for entitlement to an evaluation in excess of 70 percent for anxiety disorder with social phobia, have not been met.  U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in September 2006.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.




Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Lay statements, service treatment records, VA and private treatment records have been associated with the record. 

The Veteran was VA examinations in April 2010 and March 2013.  The VA examination reports state the Veteran's claims file was reviewed, the report are thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  The examination reports also discuss the impact of the disability on the Veteran's daily living.  Based on the examination report, the Board concludes the examinations are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As the Veteran has not identified any additional evidence pertinent to the claim, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

Acquired psychiatric disorders, to anxiety disorder NOS (Diagnostic Code 9413), are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to the DSM-IV. See 38 C.F.R. § 4.125(a). 

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown , 8 Vet. App. 240, 242 (1995).

According to the DSM-IV, in relevant part, a GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

The Veteran asserts that he is entitled to a disability rating in excess of 50 percent prior to March 5, 2013 and in excess of 70 percent thereafter.

Prior to March 5, 2013 VA treatment records indicate diagnoses of anxiety disorder, social phobia, and depressive disorder.  Generally, the Veteran endorsed symptoms of depressed and dysthymic mood, avoidance of social situations, decreased occupational efficiency, anxiety, flattened and restricted affect, difficulty concentrating, memory impairment, diminished hygiene and appearance, and panic.  He also endorsed feelings of hopelessness.  

Records of February 2006 note that in the treating psychiatrist's opinion, the Veteran suffered from severe anxiety disorder, is fully unemployable and meets the criteria for a 100 percent disability rating.  She assigned a GAF score of 50.  Records further show that he endorsed suicidal ideations in August 2006.  Records show great difficulty in working.  In August 2006 he reported not being able to work for the past 7-8 years.  Panic attacks were reported to occur once a month at times lasting a week.  While most often he was appropriately dressed, he presented himself disheveled and lacking in grooming.  Sleep and cognitive functioning were noted to be normal.  Records showed the Veteran is prescribed medication for control of his symptoms.  

Records of July 2010 note the Veteran reported having a degree in psychology with addictive disorders and over 400 hours of comprehensive training from the State of Arizona relating to child and family welfare.  Later that same month he reported he was no longer working as he found it very stressful since he disagreed with the philosophy of the facility.  In September 2010 he reported increased irritability with his friends and periods of worsening depression; and, stated he bought a gun about 2 months before with thoughts of self-harm.  Records from 2011 and 2012 showed some improvement with the Veteran being employed and having no suicidal ideations.  GAF scores ranged from 50-70.

In correspondence dated in September 2006, the Veteran reported not being able to maintain a job due to his anxiety and panic attacks.  He stated his relationship with his parents has been reduced to a single phone call per month.  He has no social friends and has not attended family and holiday gatherings in the recent past.  He also endorsed symptoms of excessive worry.

A September 2006 letter from the Veteran's spouse states the Veteran seems unhappy, has trouble sleeping and a diminished sex drive.  She stated he often talks about not being able to see a future and she is worried he will take his life.  

A November 2006 private psychiatric assessment provided after six meetings with the Veteran from February to March 2006 notes the Veteran reported having left his job delivering pizza on his first day because he found the interpersonal interactions overwhelming.  He described feelings of panic, inferiority, fear, intimidation, feeling trapped, and a heightened sensitivity to criticism.  He reported leaving several other jobs in the same way due to "constant contact with others who have high expectations and are judgmental."  He endorsed panic attacks and near constant anxiety which interfered with his ability to maintain employment.

In correspondence dated in April 2007 the Veteran stated his symptoms were worsening and he was unable to maintain employment.  He stated he had trouble sleeping and was subject to crying spells. 

A June 2009 letter from the Veteran's private psychologist states that the Veteran has been progressively getting worse in the past few years and stated he would benefit from taking time off from work to focus on treatment.

A March 2010 VA medical opinion regarding the Veteran's employability states that it appears that the Veteran does have a marked degree of social impairment due to the anxiety disorder with social phobia, and partial, but not full, occupational impairment due to the same said condition.  The examiner stated his condition was likely to worsen and his prognosis was grim.  

At a VA examination of April 2010 the Veteran endorsed anxiety and not wanting to be around people.  Affect was normal, mood was dysphoric, his appearance was clean and, psychomotor activity and speech were unremarkable.  The examiner noted clinically significant symptoms of anxiety and depression without specific stressors, social phobic symptoms, avoidance of occupations that involve significant interpersonal contact, preoccupation with being criticized or rejected in social situations, deceitfulness, conning of others for personal profit, and failure to plan ahead.  The Veteran endorsed suicidal thoughts, without plan or ideation.  The examiner found the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

At a March 2013 VA examination, the Veteran reported he does not go out very often.  He stated he lives alone and usually goes home after work.  He noted difficulties with running errands stating.  He noted he has few friends and indicated there is no one that he sees regularly.  He is divorced and not seeing anyone currently.  He has no children.  The examiner reported symptoms anxiety, depression, mild memory loss, panic attacks weekly or less, disturbance in mood and motivation, and difficulty with stressful situation and in establishing and maintaining work and social relationships.  The examiner stated he experienced occupational and social impairment with reduced reliability and productivity.  A GAF score of 50 was assigned.

Prior to March 5, 2013

After a careful review of the evidence of record the Board finds that an evaluation in excess of 50 percent for PTSD prior to March 5, 2013 is warranted as the Veteran's symptoms more closely approximate a 70 percent evaluation.  

On review of the evidence of record, the Board finds that for the period under consideration on appeal prior to March 5, 2013, the Veteran's anxiety disorder is most appropriately evaluated as 70 percent disabling.  It is clear from the evidence that throughout this period of time, the Veteran had suicidal thoughts, and ideations, and even reported buying a gun.  During the time period from 2006 to 2010, the Veteran was consistently described as having severe symptoms and to be progressively worsening.  The evidence also shows that prior to March 5, 2013 there were subjective and objective complaints of near constant anxiety, panic attacks, inability to maintain employment on a consistent basis, some mild memory loss and depression.  

While the Board acknowledges that the reported symptoms may not have been consistently reported at a level of severity commensurate with a 70 percent disability rating, the overall picture more nearly approximates that of a 70 percent disability rating.  Any improvements noted in symptomatology during the time prior to March 5, 2013 were temporary. 

In sum, the Board finds that the Veteran's overall disability picture is best represented by a 70 percent evaluation prior to March 5, 2013.  

Evaluation in excess of 70 percent.

The assignment of the 70 percent evaluation prior to March 5, 2013 now creates a uniform rating.  However, the Board must still consider whether a higher evaluation is now warranted for any time frame.  

In this regard, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent at any time during the appeal period.  The Board records that he was unemployed at times during the pendency of this appeal.  Significantly, however, at the most recent VA examination of March 2013 it was noted the Veteran was currently employed at a medical records office and had been in the job for a year.  He acknowledged having "few friends," which suggests severe but not total social impairment.  The evidence also does not demonstrate that the Veteran's anxiety disorder has been manifested by symptoms such as grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent ability to perform activities of daily living; or disorientation to time or place-a degree of severity which would warrant a 100 percent rating.  As noted above, the Veteran is severely socially isolated, as contemplated by his 70 percent rating beginning; however, he has consistently denied any homicidal ideation throughout the appeal period, while noting some suicidal thoughts.  While he was noted to be disheveled at times, it was not stated that he was incapable of maintaining minimal personal hygiene.  He was also consistently noted to be oriented as to time and place.  

In summary, the Veteran did not have the degree of deficiencies in social and occupational functioning as contemplated for a finding of total occupational and social impairment.  He certainly did have deficiencies in most areas, but the greater weight of evidence demonstrates that it was to a degree no more than contemplated by the 70 percent rating assigned. 

The Board acknowledges the Veteran's competency to report his symptoms, and has considered his statements and the lay statements in reaching its decision.  However, even accepting the Veteran's reports and conceding his allegations that his symptoms are sometimes severely disabling, there is no evidence to indicate that such problems adversely affected his social and occupational functioning to a more significant degree as to warrant a higher rating during the appeal period. 

Although the Veteran had some of the criteria for a 100 percent rating in different timeframes on appeal, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability did not merit an evaluation in excess of 70 percent.  Ultimately, the Board finds that the competent and credible evidence of record does not support a rating in excess of 70 percent.  Again, the Board has considered the Veteran's claim and the lay and medical evidence, but concludes the preponderance of the evidence is against granting disability rating in excess of 70 percent for anxiety disorder with social phobia, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 ; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Rating

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected anxiety disorder with social phobia.  The Veteran's disability is manifested by depression, anxiety, isolation, irritability, and sleep disturbances.  The rating assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board recognizes that several assertions of unemployability were put forth between 2006 and 2009.  In a February 2009 rating decision, the RO denied a claim of entitlement to individual unemployability due to service-connected disability (TDIU).  The Veteran expressed disagreement with that decision, and the RO issued a Statement of the Case in June 2010.  However, the Veteran did not perfect an appeal of that issue.  The Board has considered whether he has since raised a new claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  However, the Board can find no indication that either the Veteran or his representative have attempted to do so, and, in fact, the Veteran stated at the most recent VA examination of March 2013 that he was currently employed and had been so for the previous year.  Therefore, the Board finds that the matter of entitlement to a TDIU is not presently before the Board. 


ORDER

For the period under consideration in this appeal prior to March 5, 2013, entitlement to a 70 percent rating for anxiety disorder with social phobia is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for anxiety disorder with social phobia is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


